644 S.E.2d 228 (2007)
Wayne Thomas JOHNSON
v.
CLERK OF SUPERIOR COURT Alamance County and Prosecutor.
No. 119P00-15.
Supreme Court of North Carolina.
March 8, 2007.
Wayne Thomas Johnson, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by on the 7th day of February 2007 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Dismissed by order of the Court in Conference this the 8th day of March 2007."